Miller, J.:
This is an action for broker’s commissions. No contract was entered into by the principals, and the only question involved is whether the plaintiff showed that he produced a purchaser able to purchase on the defendant’s terms. One of the terms was a cash payment of $25,000. The proposed purchaser testified that he had in his possession funds sufficient to cany out the contract, but his cross-examination showed that his assets consisted of a stock of groceries, the value of which was not shown, and a cause of action for $10,000 or $12,000 against third parties for .money loaned, and that he liad no funds in his possession. I think this fell short of proving his ability to pay $25,000 cash, and advise that the judgment and order be reversed.
Jenks, Hooker, Gaynor and Rich, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.